t c memo united_states tax_court hisham n ashkouri and ann c draper petitioners v commissioner of internal revenue respondent docket no filed date ps' federal_income_tax return for each of and included a schedule c profit or loss from business for a real_estate development business p-h conducted each of p-h's schedules c reported among other expenses payments to his wholly owned corporation a for marketing materials he used in pursuit of development projects during a received payments from a client for a business plan prepared for a project in rf during p-h's wholly owned limited_liability_company llc sold a unit b in a condominium project that llc developed r's notice_of_deficiency disallowed the deduction of all of the expenses reported on p-h's schedules c for through and determined accuracy-related_penalties under sec_6662 by amendment to his answer r asserted that the payments received for the business plan were includible in ps' income and that ps mischaracterized the gain from llc's sale of b on brief r asserted that ps also understated the amount of that gain held p-h's payments to a were bidding costs subject_to sec_1_263a-1 income_tax regs rather than marketing selling advertising or distribution costs subject_to sec_1 263a- e iii a income_tax regs held further ps failed to establish that any of p-h's bidding costs became deductible during the years in issue held further ps conceded the other deductions claimed on p-h's schedules c by failing to include in their opening brief any meaningful argument in support of those deductions held further r failed to meet his burden of proving that p-h rather than a was entitled to the consideration paid for the business plan held further because llc held b primarily_for_sale_to_customers in the ordinary course of business the gain recognized from the sale of b was not sec_1231 gain as defined by sec_1231 held further the issue of the amount of gain from the sale of b was not tried by the parties' consent held further r met his burden of production establishing the appropriateness of the accuracy-related_penalties he determined and ps failed to establish any valid defense to those penalties harvey j cavayero for petitioners marissa j savit and lyle b press for respondent memorandum findings_of_fact and opinion halpern judge by a notice_of_deficiency dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal_income_tax for and respectively respondent also determined accuracy-related_penalties for those years of dollar_figure dollar_figure and dollar_figure respectively by amendment to his answer respondent asserted additional deficiencies and penalties for each year as a result of income items that he claims petitioners failed to correctly report on their returns we must decide whether petitioners are entitled to deduct expenses reported on schedule c profit or loss from business in the following amounts for the taxable calendar years indicated expense sec_2010 other meals and entertainment travel office dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number --- --- we must also decide whether petitioners' taxable_income for and includes state tax refunds petitioner mr ashkouri received in each of those years whether their taxable_income for should be increased by dollar_figure to reflect payments made by manaff sagdiev for a business plan related to a development project in the russian federation whether gain recognized in from the sale of a unit in a condominium complex by mr ashkouri's wholly owned limited_liability_company llc was properly reported as capital_gain or instead should be recharacterized as ordinary_income and whether petitioners are subject_to accuracy-related_penalties under sec_6662 for the years in issue unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar findings_of_fact during the years in issue and when they filed their petition in this case petitioners resided in newton highlands massachusetts 1in the amendment to his answer respondent asserted that petitioners inappropriately excluded from their taxable_income for each year in issue an income_tax refund mr ashkouri received from the state of massachusetts on brief however respondent abandoned his argument concerning the refund mr ashkouri received in mr ashkouri's business pursuits during the years in issue mr ashkouri pursued real_estate development projects under the name hisham ashkouri architects for one of those projects mr ashkouri formed an llc cold spring green csg mr ashkouri was also the sole shareholder and officer of arcadd inc arcadd a domestic_corporation that provided architectural and design services arcadd reports its income on the basis of a june fiscal_year development projects pursued through proprietorship mr ashkouri hired arcadd to assist him in his pursuit of development projects by preparing what he referred to as marketing materials such as building designs brochures and three-dimensional drawings ultimately however mr ashkouri did not end up serving as developer of any of the projects he pursued a potential project in libya could not go forward because of hostilities in that country other projects in washington state and utah proved unsuccessful because of a lack of financing if any of those projects had resulted in a real_estate_transaction mr ashkouri testified i would be having percent ownership payments for business plan for russian federation project in june and july of mr sagdiev made two wire transfers of dollar_figure each to an insured money market account that arcadd held with citibank mr sagdiev made the payments in consideration of a business plan for the development of a new city in tatarstan russian federation the funds were wired to arcadd's account at mr ashkouri's direction the business plan for the russian federation project identifies noorland- ltd as the development's owner and arcadd and hisham ashkouri architects as consultants on urban and architectural design and project management although mr ashkouri hoped to serve as developer of the project he provided no further work beyond the business plan after mr sagdiev failed to make a required third payment as explained below arcadd reported its receipt of the june wire transfer from mr sagdiev on both its books and tax records but mischaracterized the receipt it did not report the funds as fee revenue but instead as either interest_income or as a lawsuit recovery the balance of arcadd's insured money market account with citibank as of date as reported on arcadd's balance_sheet as of that date matched the amount shown on a bank statement citibank issued the yearend balance of the citibank account was recorded on arcadd's books as part of a larger adjusting entry the credits of which were to interest_income dollar_figure lawsuit interest_income dollar_figure and lawsuit revenue dollar_figure arcadd's form_1120 u s_corporation income_tax return for the year ended date reports interest_income of dollar_figure dollar_figure dollar_figure and on schedule m-1 reconciliation of income loss per books with income per return nontaxable damages from a negligence lawsuit of dollar_figure arcadd included the date wire transfer in the fees revenue it reported for both book and tax purposes of the year ended date again the yearend balance of arcadd's insured money market account with citibank reported on its balance_sheet matches the amount shown on citibank's statement of account the adjusting entry made to reflect the balance of that account on arcadd's books included a credit to fees revenue of dollar_figure and the total fees revenue reported on arcadd's adjusted trial balance for the year ended date matched the revenue of dollar_figure reported on its tax_return for that year 2it appears that dollar_figure of the amount recorded in the adjusting entry as lawsuit revenue was included in the dollar_figure of fees revenue that arcadd reported for both book and tax purposes for the year ended date thus the nontaxable income reported on schedule m-1 is dollar_figure less than the dollar_figure of lawsuit revenue recorded in the adjusting entry cold spring green mr ashkouri was the sole member of csg which developed a condominium project pincite and beacon street newton massachusetts in date csg sold unit b pincite beacon street unit b for dollar_figure csg's sole purpose and function was to acquire hold develop operate and sell the condominium complex of which unit b was a part csg funded its development activities with a dollar_figure construction loan from mount washington bank and entered into at least nine contracts with subcontractors including arcadd it relied on the services of gibson sotheby's international realty to market the two units pincite beacon street for sale to customers in an email exchange in date petitioners' accountant randy rogers asked mr ashkouri about unit b's approximate cost_basis mr ashkouri responded that he expected that the total costs for csg's condominium development will be about dollar_figure refunds of massachusetts income_tax during arcadd withheld dollar_figure of massachusetts income_tax from the wages it paid mr ashkouri for mr ashkouri filed a form_1 massachusetts resident income_tax return that reported a tax of dollar_figure and requested a refund of dollar_figure dollar_figure dollar_figure which massachusetts paid him in during arcadd withheld dollar_figure of massachusetts income_tax from mr ashkouri's wages for mr ashkouri filed a form_1 reporting a tax of dollar_figure and requesting a refund of dollar_figure dollar_figure dollar_figure which massachusetts paid him in petitioners' tax returns petitioners filed form_1040 u s individual_income_tax_return for reporting total_tax of dollar_figure including alternative_minimum_tax amt of dollar_figure reported on line schedule a itemized_deductions of petitioners' form_1040 reports dollar_figure of state_and_local_income_taxes a supplementary schedule shows that petitioners' deduction for state_and_local_income_taxes for includes the dollar_figure of massachusetts income_tax withheld by arcadd petitioners' return includes a schedule c for mr ashkouri's proprietorship that reports total expenses of dollar_figure including office expense expenses for travel meals and entertainment and other expenses the other expenses reported on line total dollar_figure and include dollar_figure labeled architectural services petitioners' form_1040 reports wages salaries and tips of dollar_figure taxable interest of dollar_figure and dividends of dollar_figure petitioners reported adjusted_gross_income agi of dollar_figure itemized_deductions of dollar_figure including state_and_local_income_taxes of dollar_figure and exemptions of dollar_figure because the itemized_deductions and exemptions exceeded their agi petitioners reported no taxable_income their reported tax of dollar_figure consisted entirely of self-employment_tax the schedule c for mr ashkouri's proprietorship reports total expenses of dollar_figure including office expense expenses for travel meals and entertainment and other expenses the other expenses reported on line total dollar_figure and include dollar_figure labeled architectural services 3petitioners' schedule a makes no reference to a supplemental statement detailing the items included in the total of state_and_local_income_taxes reported and the copy of petitioners' form_1040 which the parties stipulated does not include supplemental statements petitioners' form_1040 reports total_tax of dollar_figure line of that form taxable refunds credits or offsets of state_and_local_income_taxes reports zero and refers to supplementary statement sec_1 and statement attached to petitioner' sec_2011 return reports refunds of dollar_figure from massachusetts and dollar_figure from new york statement captioned taxable state and local income_tax refunds appears to be a standard computer-generated form the first line labeled net tax refunds from state and local income_tax refunds stmt reports the dollar_figure of total refunds shown on statement the second line labeled less refunds--no benefit due to amt-sales tax_benefit reduction also reports dollar_figure that subtraction leaves no amount on the following line net refunds for recalculation and the last line of statement thus shows zero as total to form_1040 line the schedule c for mr ashkouri's proprietorship reports supplies expense expenses for meals and entertainment and other expenses the other expenses reported on line 27a total dollar_figure and include dollar_figure labeled payments to arcadd for contract services petitioners' return includes form_4797 sales of business property that reports csg's sale of unit b petitioners computed the gain on the sale by offsetting csg's dollar_figure amount_realized by a tax basis of dollar_figure resulting in a net gain of dollar_figure because the gain from csg's sale of unit b was not offset by losses from other transactions reported on their form_4797 petitioners reported the gain as capital_gain on their schedule d capital_gains_and_losses petitioners' form_1040 for each of the years in issue includes form_8275 disclosure statement that lists some or all of the expenses reported on the schedule c for mr ashkouri's proprietorship mr rogers testified that he 4petitioners' reporting of the sale on their own return was consistent with their established practice which the parties stipulated of treating csg's activities as a business of mr ashkouri's 5the forms included in petitioners' and returns cover all of the expenses reported on the schedule c for mr ashkouri's proprietorship for those years the form_8275 included in petitioners' return covers the dollar_figure reported as payments to arcadd for contract services included form_8275 in petitioners' return because he was not sure that the reported amounts were deductible and he wanted to avoid preparer penalties the notice_of_deficiency as noted at the outset respondent's notice_of_deficiency determined deficiencies of dollar_figure dollar_figure and dollar_figure in petitioners' federal_income_tax and accuracy-related_penalties of dollar_figure dollar_figure and dollar_figure for and respectively the notice includes form_5278 statement--income tax changes that lists the adjustments made in computing petitioners' deficiencies the only noncomputational adjustments shown on the form_5278 involve the disallowance of the deductions claimed on the schedules c for mr ashkouri's proprietorship for the years in issue those adjustments result in total corrected tax_liabilities of dollar_figure dollar_figure and dollar_figure for and respectively determination and approval of accuracy-related_penalty the accuracy-related_penalty determined in the notice_of_deficiency for each of the years in issue was proposed by steven wong who examined petitioners' 6although mr rogers' testimony specifically addressed only the form_8275 filed with petitioners' return we assume that the forms included with petitioners' returns for and were also filed at mr rogers' behest and for similar reasons returns for those years the penalties were approved in writing by lynda diamond mr wong's acting group manager petitioners' substantiation meals and entertainment to substantiate the dollar_figure of deductible meals and entertainment_expenses reported on the schedule c for mr ashkouri's proprietorship petitioners provided respondent's counsel with credit card statements showing charges at three restaurants that total dollar_figure the statements provide no information about any meal other than the date the name of the restaurant and the amount charged meals and entertainment petitioners provided similar substantiation in regard to the dollar_figure of deductible meals and entertainment_expenses reported on mr ashkouri' sec_2011 schedule c the charges shown on the credit card statements however total only dollar_figure and again those statements provide no information about any meal other than the date the name of the restaurant and the amount charged travel expense to substantiate the dollar_figure travel expense reported on mr ashkouri's schedule c petitioners provided respondent's counsel with credit card statements showing charges of dollar_figure to medjet assistance dollar_figure to visas passport sec_2 go and dollar_figure to british airways for tickets other than indicating that the charge from british airways was for tickets the credit card statements provide no information about the nature of the expenses office expense to substantiate the dollar_figure office expense reported on mr ashkouri's schedule c petitioners provided respondent's counsel with credit card statements showing charges at staples that total dollar_figure the credit card statements provide no information other than the vendor date and amount of each charge architectural or contract services to substantiate the dollar_figure contract services expense reported on the schedule c for mr ashkouri's proprietorship for petitioners provided respondent's counsel with a spreadsheet listing deposits that total that amount made to an account arcadd held with citibank the deposits are further evidenced by bank statements and deposit slips most of which identify mr ashkouri as the depositor petitioners provided similar documentation in regard to the dollar_figure architectural services expense reported on mr ashkouri's schedule c except that the deposits listed on the spreadsheet made to an account with citizens bank total only dollar_figure and the deposit slips do not identify the depositor for petitioners also provided a spreadsheet listing deposits along with supporting documentation but the deposits total dollar_figure--far more than the dollar_figure reported on mr ashkouri' sec_2010 schedule c as architectural services expenses again the accompanying deposit slips do not identify the depositor none of the documentation of deposits to arcadd's bank accounts for any of the years in issue gives any indication of the purpose of the deposits discovery petitioners repeatedly failed to comply with respondent's requests for admissions for the production of documents and for interrogatories necessitating our issuance of orders directing compliance in his first request for admissions respondent sought among other things an admission that mr ashkouri's schedule c architecture business did not generate any gross_receipts during the or tax years in their belated response petitioners denied that requested admission noting mr ashkouri's receipt of loans and proceeds from the sale of units in csg's condominium development they also stated that mr ashkouri received additional money for the development of a business plan for the new city of noorland russian federation in their response to respondent's interrogatories petitioners advised respondent's counsel the petitioner apparently a reference to mr ashkouri received payment on a full contract for dollar_figure to complete the business plan for the city of noorland which was promptly paid to arcadd inc hisham ashkouri completed the work pincite and submitted the business plan to his client mr mannaf sagdiev of kazan tatarstan in response to a request from respondent's counsel for statements of accounts in which mr ashkouri held an interest petitioners stated that t he money transferred from the russian federation was deposited into an arcadd citibank account they acknowledged that the deposit into an arcadd account was contrary to what they had understood and believed during a prior meeting with respondent's counsel in date respondent's amendment to his answer in date respondent sought leave to amend his answer after we granted that leave respondent amended his answer alleging p etitioners are liable for increased tax deficiencies and correspondingly increased accuracy-related_penalties under sec_6662 for the following three unreported income items unreported state tax refunds received during the and tax years on account of state taxes paid during the and tax years unreported schedule c gross_receipts in the amount of dollar_figure for services provided by ashkouri for a project in the russian federation during the tax_year and unreported schedule c gross_receipts in the amount of dollar_figure for the tax_year on account of petitioners' mischaracterization of such income as capital_gain respondent's allegation regarding mischaracterized income relates to csg's sale of unit b his answer as amended challenges only the character of that gain--not its amount mr ashkouri's testimony concerning the russian federation project on cross-examination respondent's counsel asked mr ashkouri about his involvement in the russian federation project relevant portions of his testimony follow q and in as compensation_for your services mr sagdiev made two payments in the amount of dollar_figure each a that's correct q a so in you were paid a total of dollar_figure for the russian federal project that is incorrect i want to say that because when you say you it means hisham ashkouri you have to say arcadd received the money it went to arcadd's account q he should-- so you told mr sagdiev which bank account into which a q a yes --wire the payments that's correct q and you chose to have him wire the money into the citi bank account in the name of arcadd a that's correct q and the two payments he made were a payment for architectural and development services that you provided to him a architectural services it was a business plan that we developed for him q a it was you solely providing architectural services business plan correct q this is the proposal that you provided to--for the russian federation project a this is not the proposal q what is it a this is the actual--this is the actual report q who prepared the report a arcadd did q under project administration it says noorland ltd is the owner and developer of noorland new city project so noorland ltd was the developer of the project a q that is correct arcadd was not the developer of the project a no i said that--i already stated that to you that i would like to have been the developer for the project this was at the end but then the guy never paid the third payment so i would not honor the agreement anymore q so your testimony is that your schedule c was uninvolved with the russian project a absolutely petitioners' amended_return the parties stipulated that petitioners provided respondent's counsel with fourteen binders of documents but the stipulation does not include those binders as exhibits nor did petitioners seek on their own to introduce those binders at trial the only document petitioners introduced into evidence on their own in addition to those which they jointly stipulated with respondent is form 1040x amended u s individual_income_tax_return for the document which is stamped client copy bears the signatures of messrs ashkouri and rogers as preparer but not that of ms draper the schedule c for mr ashkouri's proprietorship included in the amended_return and stamped as amended is identical to the schedule c included in the return they filed opinion i introduction a burden_of_proof rule a provides the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court and except that in respect of any new_matter increases in deficiency and affirmative defenses pleaded in the answer it shall be upon the respondent sec_7491 may shift the burden_of_proof to the commissioner as to factual matters generally that section applies however only if among other things the taxpayer complies with substantiation requirements maintains all required records and cooperates with the commissioner's requests for witnesses information documents meetings and interviews see sec_7491 and b petitioners make no argument that the conditions for shifting the burden_of_proof have been met moreover as explained below petitioners did not establish their compliance with the substantiation requirements governing the deductions in issue and they did not timely comply with respondent's discovery requests we therefore conclude that respondent has the burden_of_proof in regard to the three issues asserted by amendment to his answer in addition as explained in part ix below respondent has the burden of production in regard to petitioners' liability for accuracy-related_penalties in all other respects petitioners bear the burden_of_proof b petitioners' nonconforming briefs and resulting concessions rule e provides requirements for the form and content of briefs submitted to this court briefs must begin with a table of contents with page references followed by a list of all citations arranged alphabetically as to cited cases and stating the pages in the brief at which cited rule e a party's opening brief must include p roposed findings_of_fact based on the evidence in the form of numbered statements rule e each numbered statement must include references to the pages of the transcript or the exhibits or other sources relied upon to support the statement id a brief must also include the party's argument which sets forth and discusses the points of law involved and any disputed questions of fact rule e petitioners' opening brief fails in several respects to comply with rule e 's requirements it has no table of contents it lacks a list of citations-- although that omission may be explained by the brief's failure to cite any cases and its almost complete lack of references to applicable statutory provisions eight numbered paragraphs follow the heading proposed findings_of_fact but those proposed findings are not supported by references to evidence in the record the balance of petitioners' opening brief consists primarily of factual statements although they are not identified as such and again are not accompanied by references to the record to the extent that their opening brief includes any arguments at all those arguments are conclusory undeveloped and unsupported by references to applicable authorities because of petitioners' failure to support their proposed factual findings with citations of the record we have not relied on petitioners' proposals in making our own findings instead we have made our findings on the basis of the record and adopted those of respondent's proposed findings that we determined to be consistent with the record see van eck v commissioner t c memo 7in apparent acknowledgment of respondent's argument that mr ashkouri had to capitalize the largest category of his reported schedule c other expenses petitioners invoke the capitalization provision of sec_263a but do so only in a heading without discussing any of that section's specific provisions or the regulations that interpret them we found no other references in petitioners' opening brief to the statutory provisions relevant to the issues in the case 8respondent lodged a general objection to all of petitioners' proposed findings as a result of their failure to comply with rule e by including in the findings references to the transcript exhibit or other supporting sources in the record wl at adopting a similar approach in a case involving a taxpayer's failure to comply with rule e in addition we will treat petitioners as having conceded each issue in regard to which their opening brief advances no meaningful legal argument in past cases in which a taxpayer's brief makes no argument on an issue or includes only an undeveloped argument that fails to meet the requirements of rule e we have treated the taxpayer as having conceded that issue e g 100_tc_367 adeyemo v commissioner tcmemo_2014_1 at the taxpayers' brief points to no specific support from the record or elsewhere for the proposition that they are entitled to deductions for their rental real-estate business that were disallowed on lack-of- substantiation grounds the brief's failure to advance this issue beyond a vague 9to the extent that petitioners' reply brief advances arguments those arguments as well tend to be undeveloped and conclusory petitioners' reply brief reproduces verbatim respondent's opening brief and inserts occasional responses even if petitioners advanced fully developed arguments in their reply brief however we would decline to consider them having conceded an issue by failing to advance a meaningful argument on that issue in their opening brief petitioners could not withdraw that concession by belatedly including a cognizable argument in their reply brief cf 74_tc_955 characterizing as untimely and thus declining to consider an argument advanced for the first time in a reply brief assertion convinces us that the taxpayers have waived the issue we will follow the same approach in the present casedollar_figure ii schedule c other expenses a introduction for each of the years in issue the largest amount by far included in the other expenses reported on the schedule c for mr ashkouri's proprietorship is the one described either as architectural services on the schedules c for and or payments to arcadd for contract services on the schedule c the amounts reported as payments for architectural or contract services range from to of the total reported other expenses respondent claims that petitioners failed to substantiate any of the expenses reported on the schedules c for mr ashkouri's proprietorship for the years in issue he makes an additional argument however in regard to the payments for architectural or contract services which he contends had to be capitalized under sec_263a 10if petitioners had appeared before us pro_se we might have been more lenient in enforcing rule e see eg veneziano v commissioner tcmemo_2011_160 wl at but petitioners were represented and their briefs signed by an attorney who as a member of the tax_court bar should have been familiar with the court's rules we will thus consider mr ashkouri's payments for architectural or contract services separately from our consideration of the remaining other expenses b architectural or contract services sec_263a requires the capitalization of direct and indirect_costs of property produced_by_the_taxpayer or property acquired by the taxpayer for resale sec_263a and b for purposes of sec_263a the term produce means to construct build install manufacture develop improve create raise or grow sec_1_263a-2 income_tax regs thus respondent contends to the extent ashkouri alleges that the expenses at issue were incurred to develop real properties for his schedule c business such expenses must be capitalized and are not currently deductible respondent adds that there is insufficient information in the record to establish whether petitioners are entitled to any portion of the capitalized expenses during the tax years at issue in their opening brief petitioners respond that the deductions in issue could not be capitalized as they were used for marketing and promotion with no real_estate_transaction although petitioners fail to cite any authority in support of that claim they are correct that sec_263a does not require the capitalization of marketing selling advertising and distribution costs see sec_1 263a- e iii a income_tax regs another provision of the regulations however convinces us that the payments mr ashkouri made to arcadd for architectural or contract services are not marketing selling advertising or distribution costs within the meaning of sec_1_263a-1 income_tax regs sec_1 263a- e ii t income_tax regs requires a taxpayer to defer all bidding costs paid_or_incurred in the solicitation of a particular contract until the contract is awarded the treatment of those deferred costs depends on whether the taxpayer receives the contract if the contract is awarded to the taxpayer the bidding costs become part of the indirect_costs allocated to the subject matter of the contract if the contract is not awarded to the taxpayer bidding costs are deductible in the taxable_year that the contract is awarded to another party or in the taxable_year that the taxpayer is notified in writing that no contract will be awarded and that the contract or a similar or related contract will not be rebid or in the taxable_year that the taxpayer abandons its bid or proposal whichever occurs first id sec_263a would apply to mr ashkouri's pursuit of development projects however only if those projects would have resulted in his acquisition of property as noted above that section requires the capitalization of costs of property produced_by_the_taxpayer in general however a taxpayer is not considered to be producing property unless the taxpayer is considered an owner of the property produced under federal_income_tax principles sec_1 263a- a ii a income_tax regs mr ashkouri's testimony regarding the projects he pursued was not particularly detailed but we take him as having acknowledged that had he been awarded any of the projects he would have acquired an ownership_interest in the property being developed he did not identify any project for which he claimed deductions in which he would not have received an ownership_interest had he been awarded the contractdollar_figure thus we accept petitioners' argument that mr ashkouri was not required by sec_263a to capitalize his expenses of pursuing any project that did not result in his acquiring an interest in propertydollar_figure but petitioners' argument does not sec_263a might not apply to any costs mr ashkouri incurred in pursuing the russian federation project we find no evidence in the record of any relationship between mr ashkouri and noorland-ltd the party identified in the business plan as the development's owner other than their potential joint participation in that project but the record does not establish what portion of the payments mr ashkouri made to arcadd if any was for the russian federation project moreover if as petitioners claim arcadd prepared the business plan and received payment therefor directly from mr sagdiev it would not have been entitled to compensation from mr ashkouri for its work 12respondent observes that this court has specifically held that architect's fees must be capitalized under sec_263a if sec_263a applies to the extent that the cases respondent cites in support of that observation involved architect's fees however they required the capitalization of fees paid for plans for continued establish that the expenses in issue were immediately deductible we conclude that those expenses are governed by sec_1_263a-1 income_tax regs and thus are not covered by the exemption for marketing costs provided by sec_1_263a-1 income_tax regs sec_1 263a- e ii t income_tax regs required the deferral of those costs pending the outcome of the bidding process and petitioners have not met their burden of proving that those initially deferred costs became deductible during any of the years in issue mr ashkouri was for the most part unsuccessful in his pursuit of the various projects in regard to which he claims to have paid arcadd for marketing materials the payments made by mr sagdiev in regard to the russian federation project were only for a business plan mr ashkouri was not awarded a contract to develop property in russia but petitioners have not established when if ever the development contracts mr ashkouri sought were awarded to others when mr ashkouri received written notice that no contract would be awarded or when he abandoned his bid or proposal for each project continued the development of property owned by the taxpayer see 104_tc_207 ohana v commissioner tcmemo_2014_83 those cases thus do not establish that fees paid for architectural drawings used in the unsuccessful pursuit of development projects must also be capitalized even if we were to accept that the expenses in issue were not subject_to deferral under sec_1_263a-1 income_tax regs we would still conclude that respondent properly disallowed the deductions for architectural or contract services claimed on the schedules c for mr ashkouri's proprietorship because petitioners did not adequately substantiate the expenses underlying the claimed deductions in general sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business when called upon by the commissioner however a taxpayer must substantiate his expenses see eg park v commissioner tcmemo_2012_279 at see also sec_6001 sec_1_6001-1 income_tax regs to meet that burden the taxpayer must substantiate both the amount and purpose of the claimed deduction 116_tc_438 the documentation petitioners provided to substantiate the claimed deductions for architectural or contract services establishes only the making of deposits sometimes by mr ashkouri to arcadd's bank accounts as respondent observes concerning that documentation there is nothing linking the specific deposits to a reason why they are being made ie specific work that was done by arcadd to generate the payment due a specific invoice bill etc and respondent is also correct that in regard to most of the deposits there is no documentation in the record establishing that petitioners were the source of funds for the deposits the rule established in 39_f2d_540 2d cir allows us to estimate the amounts of allowable deductions when there is evidence that the taxpayer incurred deductible expenditures to do so however we must have some basis on which to make an estimate 85_tc_731 we accept that mr ashkouri's pursuit of development projects required the preparation of proposed designs and other materials to demonstrate to prospective clients how he and his affiliates would pursue the project if selected but we find insufficient evidence in the record to make even a rough estimate of what the necessary materials might cost therefore even if petitioners had established that the costs of any marketing materials for which mr ashkouri paid arcadd were deductible when paid we would still uphold respondent's disallowance of petitioners' deduction of those costs because they have neither adequately substantiated the amounts incurred nor given us a reliable basis for estimating them c remaining other expenses in regard to the expenses other than those for architectural or contract services reported on line or 27a of the schedule c for mr ashkouri's proprietorship for each of the years in issue the only argument petitioners make in their opening brief is encompassed within the summary claim that they were entitled to claim schedule c expenses in the amounts of dollar_figure dollar_figure sic and dollar_figure for the and tax years respectively as was demonstrated in our exhibits we cannot be sure what exhibits petitioners have in mind in their briefs they refer repeatedly to volumes of three-ring binders that they provided to respondent to substantiate the schedule c deductions in issue respondent stipulated his receipt of those documents but the documents themselves were not attached to the parties' stipulation petitioners accuse respondent of having withheld evidence thereby misleading the honorable court but respondent merely declined to stipulate the material in petitioners' volumes petitioners made no effort to introduce on their own those materials which respondent declined to stipulate the only document petitioners introduced on their own is an apparently unfiled amended_return for only one of the years in issue that reports schedule c expenses for mr ashkouri's proprietorship in the same amounts as the return petitioners actually filed an amended_return whether or not filed that reports the same deductions claimed on an originally filed return cannot serve as substantiation for those deductions in short petitioners offer us no meaningful argument to contest respondent's claim that they have not adequately substantiated the remaining amounts in addition to payments for architectural or contract services reported on line or 27a of the schedule c for mr ashkouri's proprietorship for each of the years in issue their brief cites no authority on what constitutes adequate substantiation and includes no clear references to substantiating evidence in the record we will thus treat petitioners as having conceded that they are not entitled to deduct the remaining other expenses iii schedule c meals and entertainment in regard to the expenses for meals and entertainment reported on the schedules c for ashkouri's proprietorship for the years in issue petitioners claim in their opening brief petitioner ashkouri included the restaurant receipts in his submission to the respondent's counsel and the honorable court they do not advise us where in the record we can find those receipts they conclude their argument such as it is by complaining about respondent's questioning of the relatively small expense reported for petitioner ashkouri finds it hard to understand that the annual expense for on meals of dollar_figure was being questioned by the respondent when petitioners and their staff were working tirelessly on completing csg work marketing in the usa and abroad the same should also be accounted for and where arcadd was also working on the federal way projects the salt lake city project as well as the projects in russia and libya petitioner have sic produced and delivered to respondent sic exhibits with accurate detailed expenses but respondent did not disallow the claimed deductions for meals and entertainment_expenses because the expenses were unreasonable in amount he disallowed them because he contends petitioners did not provide adequate substantiation for them and petitioners have given us no reason to conclude otherwise again petitioners' opening brief offers us no meaningful argument challenging respondent's disallowance of the deductions in issue we will thus treat petitioners as having conceded that they are unable to adequately substantiate the expenses for meals and entertainment reported on the schedules c for mr ashkouri's proprietorship for the years in issue even if we did not treat petitioners as having conceded their failure of substantiation and instead undertook our own search of the record for adequate substantiation we would not find evidence sufficient to meet the applicable standard sec_274 imposes heightened substantiation requirements for deductions or credits for traveling expenses expenses for gifts amounts with respect to listed_property and items with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity to meet those requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer's own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift id the evidence we find in the record documenting the expenses for meals and entertainment reported on the schedules c for mr ashkouri's proprietorship for the years in issue does not meet the standards of sec_274 we find no documentary_evidence at all of the expenses reported for and the evidence submitted in regard to the other years does not establish the business_purpose served by the expenditures we thus conclude that respondent properly disallowed the deduction of the expenses for meals and entertainment reported on the schedules c for mr ashkouri's proprietorship for the years in issue iv schedule c travel_expenses regarding the deductibility of the reported travel_expenses petitioners claim to have presented part of the discover card expenses the vast sums of money paid for travel to russia and libya to the british airways not to forget the cost of visas runners for obtaining the visas in washington dc again however they neglect to tell us where in the record we can find the documentation they claim to have presented the balance of what passes for an argument on this issue in their opening brief consists of further description of mr ashkouri's travel--but still with no references to evidence in the record supporting the amounts of the claimed deductions while those descriptions might indicate a business_purpose for some of mr ashkouri's trips statements in a party's briefs are not part of the evidentiary record see rule c s tatements in briefs do not constitute evidence see also veneziano v commissioner tcmemo_2011_160 wl at disregarding testimonial statements included in a brief that could not be readily sourced to the record mr ashkouri's opportunity to testify was at trial he cannot supplement that testimony on brief once again because of petitioners' failure to advance a meaningful argument we will treat them as having conceded the issue moreover as was the case in regard to the meals and entertainment_expenses reported on the relevant schedules c we would also hold against petitioners in regard to the travel_expenses even if we did not treat them as having conceded the issue but instead undertook our own search of the record for adequate substantiation traveling expenses like those for meals and entertainment are subject_to the heightened substantiation requirements of sec_274 we find no evidence in the record to substantiate the travel_expenses reported for and the evidence submitted in regard to the travel_expenses does not establish the business_purpose for the expenses we thus conclude that respondent properly disallowed the deductions of the travel_expenses reported on the schedules c for mr ashkouri's proprietorship for the years in issue v schedule c office expenses in regard to the deductibility of the office expenses reported on the schedules c for mr ashkouri's proprietorship for the years in issue petitioners again attempt to testify through their opening brief advising us the office expenses claimed by the petitioners for years in the amount of dollar_figure and at the amount of dollar_figure were costs for office stationery drawing ink for plotters printers printing paper for drawings etc these materials had to be bought to allow the petitioner to explain his plans for these projects to the clients staff at arcadd and to its architectural and engineering consultants arcadd's planning and execution of the business plan for the city of noorland required constant production and documentation with electronic media sent to russia and back again factual assertions made by a party on brief are not part of the evidentiary record parties can--indeed are required to--make proposed findings_of_fact but those proposals must be grounded in the record petitioners' opening brief includes no references to evidence in the record to support the amount of office expenses reported or the business justification for their incurrence once again we will treat petitioners as having conceded the issue by reason of their failure to advance a meaningful argument in their opening brief challenging respondent's denial of the claimed deductions and once again were we instead to consider the issue on the merits and conduct our own search of the record for evidence sufficient to substantiate those deductions our search would prove unsuccessful the documentation petitioners submitted to support the office expense reported on the schedule c for mr ashkouri's proprietorship does not indicate the relationship between the expense and the proprietorship's business and we find no evidence at all concerning the office expense reported for in fact in their reply brief petitioners admit that ashkouri is not sure how mr rogers arrived at dollar_figure expense for we thus conclude that respondent properly disallowed the deductions of the office expenses reported on the schedules c for mr ashkouri's proprietorship for and vi state tax refunds a introduction taxpayers are required to include state tax refunds in their federal taxable_income only to the extent of any_tax benefit they realized from their prior deduction of the state taxes in question sec_111 provides gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax imposed by this chapter in mr ashkouri received a refund of dollar_figure of massachusetts income_tax paid during and included in the amount of state_income_tax reported on schedule a of petitioners' form_1040 and in mr ashkouri received a refund of dollar_figure of massachusetts income_tax paid during the copy of petitioners' federal return included in the record does not provide sufficient detail to determine that the dollar_figure massachusetts refunded in was included in the larger sum deducted on petitioners' schedule a the supplementary statements attached to petitioners' federal return however support an inference that the dollar_figure refunded in was included in the amount deducted the previous year those statements indicate that petitioners got no tax_benefit from having deducted the amount refunded--not that the amount refunded was not deducted in the first place and petitioners provide us no reason to interpret the statements otherwise therefore petitioners must include the amounts refunded in each of and in their taxable_income for the year except to the extent that the inclusion of the refunded amount on the preceding year's schedule a did not reduce their tax_liability for the earlier year we see no legal or factual issue for us to decide in regard to mr ashkouri's massachusetts income_tax refunds the proper treatment of those refunds appears to be purely computational the extent to which petitioners' federal_income_tax liability was reduced by reason of the later-refunded state_income_tax depends on the extent to which we uphold respondent's adjustment to petitioners' taxable_income for each year in which the refunded amount was reported on their schedule a b as far as we can tell petitioners claim they received no federal tax_benefit from including on their schedule a the massachusetts income_tax refunded to mr ashkouri in as they articulate their claim for tax_year rsa rogers suleski associates llc mr rogers' accounting firm filed zero refund as their calculations of prior years of alternative_minimum_tax ' amt' sic statement sec_1 and as attached to this petitioner's response showing that after calculating the amt the amount to be reported to the irs in terms of state tax_refund was zero we are not sure what statements petitioners refer to the copy of their federal_income_tax return stipulated by the parties does not include any supplementary statements but petitioners' form_1040 reports amt on line and state_income_tax is not deductible in computing the alternative_minimum_taxable_income on which the amt is based sec_56 respondent acknowledges that petitioners reported an amt liability on their tax_return but adds i t is unclear whether petitioners are liable for the amt for the tax_year after taking into account adjustments made pursuant to a court opinion in this case and whether the amt negates the entire tax_benefit received by petitioners for their deductions claimed for state tax paid respondent thus allows that petitioners should be required to include in income the refund of state_income_tax that mr ashkouri received in only if computations so provide c -42- by contrast respondent asserts that the proper treatment of the refund of massachusetts income_tax mr ashkouri received in does not depend on the extent to which we uphold his adjustments to petitioners' taxable_income and thus is not computational according to respondent petitioners must report as income the state_income_tax refund that ashkouri received during the tax_year since petitioners received a tax_benefit for the payment of the tax that was subsequently returned to ashkouri and thus not actually paid petitioners appear to make the same argument in regard to mr ashkouri' sec_2011 refund as the one quoted above in regard to hi sec_2010 refund immediately after addressing the refund they assert the same was calculated for tax_year rsa filed zero refund as their calculations of prior years of amt statement sec_1 and as attached to this petitioners' response showing that after calculating the amt the amount to be reported to the irs in terms of state tax_refund was zero the information reported on petitioners' returns for and however does not justify their exclusion from their taxable_income of the full amount of the dollar_figure refund of massachusetts income_tax mr ashkouri received in statement attached to petitioners' federal return is ambiguous in regard to the specific reason for excluding from their taxable_income the full dollar_figure of state_income_tax refunds received in that year the statement refers to two possible reasons for the exclusion the impact of the amt or the prospect of deducting sales_tax in lieu of income_tax in the year in which the refunded tax was paid see sec_164 allowing a taxpayer to deduct state and local general_sales_tax in lieu of state_and_local_income_taxes on the basis of their argument on brief however we will treat petitioners as having conceded that they did not base their exclusion from their taxable_income of mr ashkouri' sec_2011 refund on the prospect of having been able to deduct sales_taxes in lieu of income_tax in as noted above petitioners claim that the amount of the exclusion was arrived at after calculating the amt but the grounds claimed by petitioners for the exclusion do not justify it their form_1040 reports no amt on line were we not to treat petitioners as having conceded that their exclusion from taxable_income of mr ashkouri' sec_2011 refund was not attributable to sales_taxes we would face a factual question of whether they paid a sufficient amount of sales_tax in to justify their exclusion of the full dollar_figure refund of state_income_tax mr ashkouri received in the evidence before us however supports an inference that petitioners did not pay a sufficient amount of sales_tax in to justify that exclusion for the availability of a sales_tax deduction under sec_164 to have eliminated any benefit from deducting the dollar_figure of massachusetts income_tax refunded to mr ashkouri in petitioners would have to have paid sales_taxes of at least dollar_figure in that case if they had taken into account in computing their deduction under sec_164 only the massachusetts income_tax not later refunded their sales_tax paid of dollar_figure would have exceeded their net state_income_tax paid of dollar_figure dollar_figure reported on schedule a dollar_figure refunded in deducting sales_tax instead of income_tax would have given them total itemized_deductions of dollar_figure dollar_figure total reported itemized_deductions dollar_figure state and local income_tax dollar_figure sales_tax the excess of their agi over their itemized_deductions would have equaled their exemptions dollar_figure reported agi dollar_figure revised itemized_deductions dollar_figure reported exemptions leaving them with taxable_income of exactly zero for every dollar that their sales_tax was less than dollar_figure they would have gotten some benefit from having deducted for the dollar_figure of massachusetts income_tax refunded to mr ashkouri in respondent who bears the burden_of_proof on this issue did not introduce evidence concerning the amount of sales_tax petitioners paid in indeed his briefs give no indication that he recognized the potential importance of that question nonetheless we are willing to infer from evidence that is in the record--in particular the amounts petitioners reported on their federal_income_tax return--that they paid sales_tax in of less than dollar_figure that is the excess of the dollar_figure of state_income_tax reported on their schedule a over the dollar_figure refund mr ashkouri received from massachusetts in although respondent did not ask us to make that inference the available evidence so strongly supports it that we will make it without his invitation on the basis of that inference we would conclude even without treating petitioners as having made a concession to that effect that the possibility of deducting sales_tax instead of income_tax has no bearing on the extent to which their deduction of the later- refunded amount either reduced their reported federal_income_tax liability or reduces the liability they are ultimately determined to owe massachusetts imposes a sales_tax of sales and use_tax mass gov https www mass gov guides sales-and-use-tax last visited date --a rate that has been in effect since the republican newsroom mass sales_tax goes up from to on saturday masslive date https www masslive com news mass_sales_tax_goes_up_ from_5 html last visited date paying dollar_figure of sales_tax would have required making expenditures subject_to the tax of dollar_figure dollar_figure by contrast the wage and investment_income shown on petitioners' federal_income_tax return total only dollar_figure in considering the amount of sales_tax petitioners might have paid in we have also consulted the sales_tax calculator that the internal_revenue_service provides on its website in compliance with a congressional mandate see h_r conf rept no pincite u s c c a n the calculator estimates the sales_tax paid_by a taxpayer for a given taxable_year on the basis of average consumption patterns state-by-state to obviate the need to maintain receipts of each purchase subject_to tax id on the basis of petitioners' residence agi and exemptions and without regard to large nonrecurring purchases such as that of an automobile the online calculator estimates that petitioners paid sales_tax in of only dollar_figure see irs sales_tax deduction calculator https apps irs gov app stdc stdc html last visited date although the information reported on petitioners' federal_income_tax return does not justify their exclusion for of the full amount of the dollar_figure income_tax refund mr ashkouri received from massachusetts in that year it did justify their exclusion of most of that refund the sum of the itemized_deductions reported on petitioners' return and their exemption_amount dollar_figure dollar_figure dollar_figure exceeds their reported agi of dollar_figure by dollar_figure therefore reducing their itemized_deductions by dollar_figure would have created only dollar_figure of taxable_income dollar_figure dollar_figure thus the proper treatment of mr ashkouri' sec_2011 refund like that of hi sec_2010 refund is a matter of computation pending our resolution of the issues respondent raised for petitioners' tax_year nonetheless from what we have said already we can conclude that petitioners' taxable_income for will be reduced by the full dollar_figure of massachusetts income_tax included in the amount reported on their schedule a and refunded to mr ashkouri in we have concluded that petitioners did not properly substantiate any of the dollar_figure of expenses reported on the schedule c for mr ashkouri's proprietorship thus petitioners' taxable_income after taking into account our resolution of the issues before us will far exceed dollar_figure we thus conclude that petitioners are required to include in their taxable_income the full amount of the dollar_figure refund of massachusetts income_tax mr ashkouri received in that year they will be required to include mr ashkouri' sec_2010 refund in their taxable_income for that year only to the extent that the calculations prepared under rule following our issuance of this opinion demonstrate that the inclusion of the amount refunded in in the amount reported on petitioners' schedule a reduced their federal_income_tax liability for that year vii payments for russian federation project business plan in the amendment to his answer respondent alleges petitioners failed to report on their tax_return gross_receipts in the amount of dollar_figure earned by ashkouri's schedule c business during the tax_year the amount of the alleged omission is the sum of the two wire transfers made by mr sagdiev to arcadd's bank account in june and date respondent contends that mr ashkouri was entitled to the payments in issue and should be treated as having received the payments as income and then presumably as having transferred them to arcadd as capital contributions in their opening brief petitioners address the issue concerning the payments by mr sagdiev as follows what the respondent is stating amounts to ashkouri committing fraud this thought was extremely disturbing to petitioner ashkouri as it was the respondent was attempting to move him to declare income that was not his petitioner ashkouri had a fiduciary responsibility towards arcadd inc its staff its clients and federal and state governments in the final portion of their brief under the heading conclusions petitioners state the dollar_figure two payments from russian federation were arcadd's and not ashkouri's although petitioners fail to cite any evidence in the record in support of their claim that arcadd rather than mr ashkouri was entitled to the payments in issue we will accept the claims they make in their opening brief as sufficient to avoid treating them as having conceded the issue instead we will treat the issue as turning on the resolution of a factual dispute whether arcadd or mr ashkouri was entitled to the payments made by mr sagdiev because respondent raised the issue by amendment to his answer he bears the burden_of_proof on the determinative factual question for the reasons explained below we conclude that he has not met that burden the record including the business plan itself makes it clear that arcadd and hisham ashkouri architects were both involved in the russian federation project their joint pursuit of the project is consistent with mr ashkouri's description of the respective roles of arcadd and his proprietorship he sought to act as developer in his individual capacity while arcadd provided architectural and design services because the business plan includes proposed plans and designs we accept that arcadd was involved in its preparation the question at hand is whether arcadd worked on the business plan as a subcontractor of mr ashkouri or pursuant to a direct relationship with mr sagdiev conversely to the extent that mr ashkouri himself was involved in the preparation of the business plan he could have done so either in his own right as a proprietor or instead as an employee of arcadd under the circumstances we expect that mr sagdiev was indifferent to the questions of contractual privity that will determine the proper u s federal_income_tax treatment of the payments he made and we accept that at least setting taxes aside mr ashkouri might have had little reason to scrupulously document the legal relationship between his proprietorship and the corporation the parties' possible indifference to legal niceties would have been a problem for petitioners if they had borne the burden_of_proof on the issue at hand instead it is respondent who faces that problem some of the evidence on which respondent relies merely establishes mr ashkouri's involvement as proprietor in the russian federation project but mr ashkouri--for the most part--does not deny his involvement he admitted that he sought to serve as the project's developerdollar_figure the question again is whether 13respondent makes much of the fact that when asked on cross-examination whether his schedule c was uninvolved in the russian project mr ashkouri answered absolutely but that brief exchange is contradicted by other testimony by mr ashkouri and by documentary_evidence mr ashkouri's ready agreement with the assertion by respondent's counsel may have reflected understandable confusion about counsel's personification of a federal_income_tax form in other testimony mr ashkouri acknowledged his interest in serving as the project's continued arcadd or mr ashkouri as proprietor was entitled to the consideration mr sagdiev paid for the business plan in other words did mr ashkouri direct mr sagdiev to wire the funds to arcadd's account because arcadd was entitled to the consideration or did mr ashkouri in directing to arcadd payments to which he was entitled individually in effect make capital contributions to arcadd respondent also relies on petitioners' responses to discovery requests that can be read to indicate that mr ashkouri himself was entitled to the payments for the business plan respondent insinuates that mr ashkouri changed his tune at trial to avoid being subject_to tax on the payments in issue but respondent did not seek to amend his answer to among other things assert an omission of russian federation project income until date--several months after petitioners had corrected their earlier statements about the destination of the funds wired by mr sagdiev therefore petitioners' inconsistencies regarding the entitlement to the russian federation project income cannot be attributed entirely to changing tax stakes continued developer and the business plan itself makes clear the involvement of mr ashkouri's proprietorship in the pursuit of the russian federation project the inconsistencies in mr ashkouri's trial testimony concerning the entitlement to the income from the russian federation project may reflect an understandable degree of casualness in differentiating between himself and his wholly owned corporation when the questions posed to him made that distinction clear mr ashkouri consistently testified that arcadd prepared the business plan and thus appropriately received payment for it respondent also observes that arcadd did not report the date wire transfer as fee revenue on its books or tax_return for the year ended date but respondent seems unaware that the evidence on which he relies establishes that arcadd did report its receipt of the june wire transfer on both its books and tax returns although not as fee revenue moreover no such mischaracterization occurred in regard to the date wire transfer the documentation petitioners provided to respondent shows that arcadd included the amount of that transfer in the fee revenue it reported for both book and tax purposes for the year ended date in the face of conflicting evidence concerning the identity of the party entitled to payment for the noorland-ltd business plan we conclude that respondent has not met his burden of proving that petitioners should have included mr sagdiev's payments in their taxable_income for the court found mr ashkouri to be a credible witness when forced to distinguish between his role as proprietor on the one hand and his role as officer and sole shareholder of arcadd on the other mr ashkouri testified that arcadd prepared the business plan because the preparation of the business plan required design work mr ashkouri's claim is consistent with his description of the roles of his proprietorship's and arcadd's businesses to the extent that some of petitioners' responses to discovery requests conflict with mr ashkouri's testimony at trial those inconsistencies may be explained either by faulty recollection-- corrected after examination of the relevant documents and before respondent amended his answer to assert unreported income --or again a certain casualness in distinguishing among the roles mr ashkouri filled in his various interrelated business ventures viii gain from sale of beacon street unit b a introduction petitioners reported csg's sale of unit b on their federal_income_tax return on the premise that the property was used in a trade_or_business dollar_figure 14neither party claims that petitioners' consistent reporting of csg's activities on their individual joint returns was incorrect moreover at trial the parties agreed that csg was properly disregarded as an entity separate from mr ashkouri its sole member therefore we assume that csg made no election continued see sec_1231 defining sec_1231 gain to include any recognized gain on the sale_or_exchange of property_used_in_the_trade_or_business sec_1231 provides if-- a the sec_1231 gains for any taxable_year exceed b the sec_1231 losses for such taxable_year such gains and losses shall be treated as long-term_capital_gains or long-term_capital_losses as the case may be b character of gain in the amendment to his answer respondent claims that petitioners mischaracterized the nature of their gain from the sale of unit b the argument he makes in support of that claim however is somewhat misplaced respondent appears to rest his argument on the contention that unit b is not a capital_asset petitioners as we understand them would not disagree as noted above their reporting of csg's sale of unit b reflects the premise that the property was used_in_the_trade_or_business so that the gain from its sale was sec_1231 gain as defined by sec_1231 thus they reported the gain from csg's sale of unit b as long-term_capital_gain not by reason of sec_1222 which defines continued under sec_301_7701-3 proced admin regs to be classified as a corporation see sec_301_7701-3 proced admin regs providing that a domestic llc that has a single owner is disregarded as an entity separate from that owner in the absence of an election to the contrary long-term_capital_gain to mean recognized gain from the sale of a capital_asset held for more than one year but instead by reason of sec_1231 petitioners' reporting therefore rests on the premise that unit b was not a capital_asset see sec_1221 excluding from the definition of capital_asset property used in a taxpayer's trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business dollar_figure thus the issue in contention is not whether unit b was a capital_asset but instead whether it was property used in csg's and therefore mr ashkouri's business neither party directly addresses that question but respondent bases his argument that unit b was not a capital_asset on the contention that csg held the property for sale to customers in the ordinary course of its trade_or_business if respondent's claim were correct not only would unit b be excluded from the definition of capital_asset see sec_1221 but it would also not 15we base our understanding of petitioners' position primarily on their return because their briefs offer little if any additional elucidation in their opening brief they advise us the profit of dollar_figure from the sale of unit 1188b of csg sold in was reported as zero dollar_figure as rogers calculated the dollar_figure through schedule a-net operating loss nol of approximately dollar_figure they conclude therefore the petitioners were not required to carry the dollar_figure in income from the sale of unit 1188b in their schedule c qualify as property_used_in_the_trade_or_business for purposes of sec_1231 see sec_1231 petitioners offer us no explanation of why unit b qualifies as property_used_in_the_trade_or_business within the meaning of sec_1231 in fact their briefs make no reference at all to sec_1231 because they did not challenge the proposed findings on which respondent bases his position that unit b was held primarily_for_sale_to_customers in the ordinary course of mr ashkouri's business we so find cf sec_1221 we thus conclude that unit b was not property_used_in_the_trade_or_business within the meaning of sec_1231 and was excluded from the definition of capital_asset by sec_1221 it follows that the gain mr ashkouri recognized through csg from the sale of unit b was ordinary_income and not capital_gain 16petitioners explicitly agreed to all but one of the other proposed findings on which respondent relies the one they did not explicitly agree to as reflected in our findings_of_fact relates to csg's hiring of subcontractors including arcadd petitioners responded to that proposed finding only by observing copies of contracts were provided to respondent because petitioners' response does not state grounds for objecting to respondent's proposed finding we treat them as having agreed to it see estate of ballantyne v commissioner tcmemo_2002_160 wl at n aff'd 341_f3d_802 8th cir c amount of gain as a general_rule this court considers only issues raised by the parties' pleadings e g 64_tc_989 departing from that practice would frustrate the stated purpose of those pleadings which is to give the parties and the court fair notice of the matters in controversy and the basis for their respective positions rule a rule b however provides an exception to that general_rule stating when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend does not affect the result of the trial of these issues on brief respondent takes the position that income from the sale of unit b was not only mischaracterized but also underreported in that the basis determined by rogers was erroneously inflated respondent acknowledges that the issue of unit b's proper basis was not raised in the pleadings but he purports in his opening brief to move under rule b to amend the pleadings to conform to the evidence to assert unreported schedule c gross_receipts in the amount of dollar_figure for the tax_year we disagree with respondent that the issue of unit b's basis was tried by the parties' consent respondent's answer even after amendment raised only the question of the character of the gain accepting that its amount was dollar_figure as reported on petitioners' form_4797 and schedule d of form_1040 similarly respondent's pretrial memorandum identifies as an issue only the character of the gain and not its amount no mention was made during trial of the amount of the gain therefore we find it unsurprising that petitioners' opening brief acknowledged no issue concerning the amount of unit b's basis respondent raised that issue for the first time in his opening brief in support of his position on the merits respondent relies entirely on the email exchange prompted by mr rogers' request of mr ashkouri for an approximate cost_basis for unit b the stipulation of facts with which the parties submitted that email exchange gives no indication of the exchange's intended import we do not take the inclusion of evidence of mr ashkouri's initial estimate of unit b's basis as consent to try the issue of whether the amount later reported on petitioners' return was overstated if petitioners had understood that respondent sought to challenge the reported basis they might have introduced additional evidence in support of the calculations by mr rogers underlying that amount accordingly the issue of csg's basis in unit b and thus the amount of gain recognized upon the sale of the property is not properly before us and we decline to consider it ix accuracy-related_penalties sec_6662 and b provides an accuracy-related_penalty of on the portion of an underpayment_of_tax attributable to a ny substantial_understatement_of_income_tax sec_6662 defines the term understatement as the excess of the tax required to be shown on the return over the amount shown on the return as filed in the case of an individual an understatement_of_tax is substantial if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 an understatement is reduced however by the portion attributable to the treatment of an item for which the taxpayer had substantial_authority or in the case of items adequately disclosed a reasonable basis sec_6662 a taxpayer's position has substantial_authority if the weight of the authorities in support of that position is substantial in relation to the weight of any contrary authorities see sec_1_6662-4 income_tax regs disclosure is adequate if it includes the relevant facts affecting the item's tax treatment sec_6662 subject_to exceptions provided in an annual revenue_procedure disclosure must be made on form_8275 or in the case of positions contrary to a regulation form 8275-r regulation disclosure statement sec_1_6662-4 and income_tax regs the reasonable basis standard is a relatively high standard of tax reporting that generally requires a position to be reasonably based on relevant authorities see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the sec_6662 accuracy-related_penalty if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith as a general_rule t he determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs in making that determination the most important factor is usually the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability id reliance on the advice of a professional tax adviser may constitute reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id as we observed in 115_tc_43 aff'd 299_f3d_221 3d cir however t he mere fact that a certified_public_accountant has prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein the commissioner bears the burden of production with respect to penalties see sec_7491 to meet that burden he must establish the appropriateness of imposing the penalty either through the production of evidence or reliance on concessions by the taxpayer higbee v commissioner t c pincite oria v commissioner tcmemo_2007_226 wl at the commissioner's burden of production under sec_7491 includes establishing compliance with the requirement of sec_6751 that the initial determination to assess a penalty be personally approved in writing by the immediate supervisor of the individual making such determination or such higher level official as the secretary may designate graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 once the commissioner carries his burden of production taxpayers bear the burden of proving that they are entitled to relief under sec_6664 or on the basis of substantial_authority or adequate_disclosure see higbee v commissioner t c pincite respondent has established that without regard to sec_6662 petitioners substantially understated their income_tax for for the reasons explained above we are upholding all of the adjustments respondent made to petitioners' taxable_income in the notice_of_deficiency and in regard to that year respondent no longer asserts any further adjustmentsdollar_figure therefore the amount of tax petitioners were required to show on their federal_income_tax return is the total corrected tax_liability of dollar_figure shown for on the form_5278 attached to the notice_of_deficiency petitioners' return reported a total_tax of dollar_figure resulting in a potential understatement of dollar_figure dollar_figure dollar_figure that understatement would be substantial within the meaning of sec_6662 because it exceeds of the tax required to be shown on their return dollar_figure which in turn is greater than dollar_figure respondent has also established that again without regard to sec_6662 petitioners substantially understated their income_tax for and the precise amounts of petitioners' deficiencies for and as a result of our disposition of the issues addressed above have yet to be determined see rule nonetheless because we are upholding all of the adjustments respondent made in the notice_of_deficiency for each of and the amount of tax required to be shown on their returns for those years will at least equal the total corrected tax_liability for the year shown on the form_5278 17as explained above see supra note although respondent asserted by amendment to his answer that petitioners omitted from their taxable_income a state_income_tax refund received in that year he abandoned that claim on brief attached to the notice of deficiencydollar_figure the form_5278 shows a total corrected tax_liability for of dollar_figure which is dollar_figure greater than the dollar_figure of total_tax shown on petitioners' return because dollar_figure is greater than dollar_figure which in turn exceeds of the minimum amount of tax petitioners were required to show on their return petitioners will have a substantial_understatement for as well unless they establish grounds for reduction of that understatement under sec_6662 the form_5278 shows a total corrected tax_liability for of dollar_figure which is dollar_figure greater than the dollar_figure of total_tax shown on petitioners' return because dollar_figure is greater than of the minimum amount of tax required to be shown on petitioners' return which in turn exceeds dollar_figure petitioners will have a substantial_understatement for 2011--again unless they can establish grounds for reduction of that understatement under sec_6662 therefore respondent has 18the total amount of tax petitioners were required to report on their return will exceed the total corrected tax_liability shown on the form_5278 by reason of our conclusions that petitioners were required to include in their taxable_income the dollar_figure refund of massachusetts income_tax mr ashkouri received in that year and the gain mr ashkouri recognized through csg from the sale of unit b was ordinary_income and not capital_gain the total amount of tax petitioners were required to report on their return will exceed the total corrected tax_liability shown on the form_5278 if the parties' rule_155_computations demonstrate that petitioners are required to include in their taxable_income for that year some or all of the refund of massachusetts income_tax that mr ashkouri received in that year satisfied his burden of production in regard to the substantial_understatement penalties respondent has also satisfied his burden of production with regard to the supervisory approval requirement of sec_6751 petitioners have not established that they are entitled to relief from the accuracy-related_penalties respondent determined they make no claim under sec_6662 that they had either substantial_authority or even a reasonable basis for the treatment on their returns of the items subject_to the adjustments we have upheld thus the disclosure statement attached to their return for each of the years in issue does not reduce their understatement for the year their opening brief does not address their liability for accuracy-related_penalties at all in their reply brief they assert that they succeeded in establishing defense to their case in court without articulating the basis of that defense they suggest without specific reference to sec_6664 that they had reasonable_cause for their underpayments of tax and acted in good_faith because of their reliance on their return preparer they claim to have relied and trusted mr rogers and to this day believe in his honesty and integrity but petitioners refer us to no evidence in the record of specific advice mr rogers gave them indeed we surmise from the disclosure statements that mr rogers included in their returns that he warned petitioners of his doubts concerning the deductibility of the largest of the schedule c expenses in issue for the reasons explained above we conclude that petitioners are subject_to accuracy-related_penalties under sec_6662 for the years in issue decision will be entered under rule
